Title: To George Washington from Captain Charles Craig, 15 January 1778
From: Craig, Charles
To: Washington, George



Sir
German Town [Pa.] 15th Janry 78

I have thought it my duty to forward to Head Quarters a Certain Hofman Lowrey—that has under the character of beeing one of my horseman robd a number of Poor people—Takes provisions from the poor and Sel’s it for hard money to others. This man and two others have kept up this trade for some time past. I have Delay’d sendg him in expectation of takeing the others It is not in my power to Discharge the duty of an Officer on this post at present. The Militia run away on the Least alarm And the Country people keep going to Markett constantly.

Genl Potter with his Militia Talk very Largely at a Distance. I have been very much Exposed for some time past.
The enemy will make a push in the Country very Shortly. And I expect to be left alone with what few horse I have—one Compy of Rifle men Together with what horse I have will be of much more service on this post than All the Militia—I am with the Greatest regard and esteem Your Excellency’s Most Obt servt

Chs Craig

